Citation Nr: 1529914	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  08-26 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for migraine headaches, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran on active service from July 1985 to June 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the St. Louis, Missouri Department of Veterans Affairs Regional Office (RO).  In her August 2008 substantive appeal, the Veteran requested a Board hearing; however, in a subsequent October 2008 statement, the Veteran withdrew her request for a hearing and has not requested that a hearing be rescheduled. 

This issue was previously before the Board in December 2011 and in April 2014, when he was remanded for further development.  The issue has now been returned to the Board for further adjudication. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately the Board finds that additional remand is necessary before the claim on appeal can be decided.

The Veteran has claimed that her migraine headache disability was either caused by service or is related to her service-connected disabilities, and chronic pain associated with these disabilities.  The Veteran was afforded a VA examination in June 2014, at which point the Veteran was examined for residuals of a traumatic brain injury (TBI), and a headache disability in relation to an in-service head injury.  However the examiner failed to provide an opinion with regard to secondary service connection and whether the Veteran's migraine headaches were caused or aggravated by the Veteran's service-connected disabilities.

Notably, during the pendency of this appeal the Veteran has been granted service connection for a chronic adjustment disorder with mixed anxiety and depression, which is currently rated as 100 percent disabling; degeneration of the thoracolumbar disc, currently rated as 20 percent disabling; radiculopathy of the left lower extremity, currently rated as 10 percent disabling; and radiculopathy of the right lower extremity, currently rated as 10 percent disabling.  In order to properly adjudicate the claim on appeal a VA examination must be conducted and an opinion must be provided to determine if the Veteran's migraine headaches are caused and/or aggravated by any of the above listed service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an examiner with sufficient knowledge and expertise to determine the etiology of the Veteran's migraine headache disability.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should then be performed.  Following examination the examiner should respond to the following:

(a) Is it at least as likely as not (a 50 percent or better probability) that the veteran's migraine headache disability is etiologically related to the veteran's active service to include the documented head injury therein?  The examiner must specifically address the Veteran's credible reports of the in-service head injury and the symptoms of such, and the documented treatment records noting the head injury, when forming this opinion.

(b) If the migraine headache disability is not ideologically related to the veteran's active service, is it at least as likely as not (a 50 percent or better probability) that the veterans migraine headache disability was caused or chronically worsened (aggravated beyond its natural progression) by ANY and/or ALL of the Veteran's service-connected disabilities.

The complete rationale for all opinions expressed must be provided.

2. Then, readjudicate the claim on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


